718 F.2d 699
Ronald E. GRUBBS, Plaintiff-Appellant,v.HOUSTON FIRST AMERICAN SAVINGS ASSOCIATION, Defendant-Appellee.
No. 82-2544.
United States Court of Appeals,Fifth Circuit.
Oct. 17, 1983.

Michael J. Pledger, Houston, Tex., for plaintiff-appellant.
Calvin, Dylewski, Gibbs, Maddox & Russell, Don F. Russell, Houston, Tex., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Texas;  Gabrielle K. McDonald, Judge.
Before CLARK, Chief Judge, BROWN, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY and HIGGINBOTHAM, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case, 718 F.2d 694 reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc without oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.